Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks filed 12/29/2020, have been fully considered and are persuasive. In particular, the prior art of the rejection failed to teach “surrounds.” That is, the transmitting region, while being on either side of a reflecting region, did not completely encircle the reflecting regions. The Examiner will be interpreting “surrounds” from this point forward to mean completely encircle as shown in Applicant’s Fig. 2. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is included below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 7-11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0157889 A1 to Chang et al. in view of US 2017/0175956 to Chang et al. in view of US 2010/0002414 to Meir et al. and further in view of US 2016/0077381 to Ma et al. 


Chang ‘889 is silent about the LED “extending through the first reflecting unit,” and the light guiding unit being more than just an air gap (if necessary, although the Examiner contends that an air space can be considered a light guiding unit), and at least one of the plurality of backlight units comprises a quantum dot layer.
However, in the same field or endeavor Chang ‘956 teaches a quantum dot layer (#203 in ¶ [0022]) in order to generate white light in the device. It would have been obvious to one of 
Meir teaches an illumination apparatus comprising a reflecting surface 32 with LEDs 12 formed on it and a light guiding unit (waveguide 14) on a side of the LED and the first reflecting unit away from the backplane unit (Fig. 3), the light guiding unit being transparent (¶ [0026]).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Chang ‘889 and Meir before him or her, would find obvious a device comprising a light guiding unit such that the device comprises a light guiding unit on a side of the LED and the first reflecting unit away from the backplane unit, the light guiding unit being transparent because the waveguide allows the efficient collection of emitted light (¶ [0085]).
Chang ‘889 does not explicitly disclose that the LED extends through the first reflecting unit because Chang discloses the LED on the surface of the reflecting unit.
Chang ‘889 does not explicitly disclose a light emitting diode (LED) on the backplane unit and extending through the first reflecting unit.
Ma teaches a backlight module in figure 10A where the light sources 130 are disposed on a reflective bottom area 810 (¶ [0037]).
Ma teaches an alternative in figure 9B where the light sources 130 are formed in holes 119 in the reflective sheet 115 such that the light emitting diode (130) is on the backplane unit (113) and extending through the first reflecting unit (115).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of the Chang 
As to claim 4, Chang ‘889 teaches the at least one reflecting regions comprises at least two reflecting regions; and the at least one transmitting regions comprises at least two transmitting regions; every adjacent two of the 2Appl. No. 16/227,007Reply to Office Action of: November 02, 2020Attorney Docket No.:US75330reflecting regions are spaced apart from each other by one of the transmitting regions; every adjacent two of the transmitting regions are spaced apart from each other by one of the reflecting regions (Fig. 3, ¶ [0030]).  
As to claim 5, Chang ‘889 teaches the LED aligns with a center of the second reflecting unit (at least Fig. 2B).  
As to claim 7, Chang ‘889 teaches sizes of the plurality of reflecting regions gradually decrease along a direction from a center towards an edge of the second reflecting unit (Fig. 3 ¶ [0029]).  
As to claim 8, Chang ‘889 teaches a backlight module, comprising: a plurality of backlight units (Fig. 2), each of the plurality of backlight units comprising: a backplane unit (#200 in Fig. 2 and in ¶ [0005]); a first reflecting unit on the backplane unit (reflection shown in Fig. 2B); and a light emitting diode (#210 in Fig. 2 and in ¶ [0023]) on the backplane unit; a light guiding unit on a side of the LED and the first reflecting unit away from the backplane unit, the light guiding unit being transparent (wherein the light guiding unit is the open air space above the LED); wherein each of the plurality of backlight units further comprises a second reflecting unit (#400 
Examiner notes that Chang ‘889 teaches a few different designs and at least Fig. 3 can meet the Applicant’s main and border portion limitations.
Chang ‘889 is silent about the LED “extending through the first reflecting unit,” and the light guiding unit being more than just an air gap (if necessary, although the Examiner contends that an air space can be considered a light guiding unit), and at least one of the plurality of backlight units comprises a quantum dot layer.
However, in the same field or endeavor Chang ‘956 teaches a quantum dot layer (#203 in ¶ [0022]) in order to generate white light in the device. It would have been obvious to one of 
Meir teaches an illumination apparatus comprising a reflecting surface 32 with LEDs 12 formed on it and a light guiding unit (waveguide 14) on a side of the LED and the first reflecting unit away from the backplane unit (Fig. 3), the light guiding unit being transparent (¶ [0026]).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Chang ‘889 and Meir before him or her, would find obvious a device comprising a light guiding unit such that the device comprises a light guiding unit on a side of the LED and the first reflecting unit away from the backplane unit, the light guiding unit being transparent because the waveguide allows the efficient collection of emitted light (¶ [0085]).
Chang ‘889 does not explicitly disclose that the LED extends through the first reflecting unit because Chang discloses the LED on the surface of the reflecting unit.
Chang ‘889 does not explicitly disclose a light emitting diode (LED) on the backplane unit and extending through the first reflecting unit.
Ma teaches a backlight module in figure 10A where the light sources 130 are disposed on a reflective bottom area 810 (¶ [0037]).
Ma teaches an alternative in figure 9B where the light sources 130 are formed in holes 119 in the reflective sheet 115 such that the light emitting diode (130) is on the backplane unit (113) and extending through the first reflecting unit (115).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of the Chang 
As to claim 9, Chang ‘889 teaches sizes of the plurality of transmitting regions of the main portion gradually increase along a direction from a center towards an edge of the second reflecting unit (Fig. 3C).  
As to claim 10, Chang ‘889 teaches sizes of the plurality of reflecting regions of the border portion gradually decrease along a direction from a center towards an edge of the second reflecting unit (Fig. 3B).  
As to claim 11, Chang ‘889 teaches the second reflecting units of the plurality of backlight units are arranged in a matrix comprising a plurality of rows along a first direction and a plurality of columns along a second direction; wherein the first direction is perpendicular to the second direction; the second reflecting units in each of the plurality of rows are serially coupled together, and the second reflecting units in each of the plurality of columns are serially coupled together (matrix shown in Fig. 3).  
As to claim 14, Chang ‘889 teaches each of the transmitting region of the second reflecting unit is a through hole extending through the second reflecting unit, and the reflecting regions of the second reflecting unit are made of 4Appl. No. 16/227,007Attorney Docket No.:US75330reflective material (Fig. 2, ¶ [0025]).  
As to claim 15, Chang ‘889 teaches the second reflecting unit comprises a transparent substrate and a reflective material layer on a surface of the transparent substrate adjacent to the LED; the reflective material layer partially covers the surface of the transparent substrate; the reflective material layer forms the at least one reflecting region; portions of the transparent substrate which are not covered by the reflective material layer define the at least one transmitting region (Fig. 2).  
As to claim 16, Chang ‘889 does not explicitly disclose that the first reflecting unit defines a via hole, the LED extends through the first reflecting unit by the via hole.
Ma teaches an alternative in figure 9B where the light sources 130 are formed in holes 119 in the reflective sheet 115 such that the light emitting diode (130) is on the backplane unit (113) and extending through the first reflecting unit (115).
Ma teaches that the LED extends through the first reflecting unit by a via hole.

As to claim 17, Chang ‘889 teaches backlight module (Fig. 2), comprising: a backplane; a first reflecting film on the backplane (#200 in Fig. 2 and in ¶ [0005], wherein at least the top layer is reflective as shown in Fig. 2); and a plurality of light emitting diodes (#210 in Fig. 2 and in ¶ [0023] on the backplane unit, being spaced apart from each other (Fig. 2); a light guiding portion on a side of the plurality of LEDs and the first reflecting film away from the backplane (wherein the light guiding unit is the open air space above the LED), the light guiding portion is transparent (Fig. 2); wherein the backlight module further comprises a second reflecting film (#400 in Fig. 2 and in ¶ [0023]) on a side of the light guiding portion away from the backplane; wherein the second reflecting film comprises a plurality of reflecting regions and a transmitting region (#400 being reflective, spaces between being transmitting); each of the plurality of reflecting regions is configured to reflect light (discussed throughout, shown in Fig. 2); the transmitting region is configured to transmit light (no reflecting material to reflect the light); wherein the plurality of reflecting regions are spaced apart from each other (Fig. 2 and 3); and the transmitting region surrounds each of the plurality of reflecting regions (Fig. 3).  
Chang ‘889 is silent about the LED “extending through the first reflecting unit,” and the light guiding unit being more than just an air gap, and at least one of the plurality of backlight units comprises a quantum dot layer.

Meir teaches an illumination apparatus comprising a reflecting surface 32 with LEDs 12 formed on it and a light guiding unit (waveguide 14) on a side of the LED and the first reflecting unit away from the backplane unit (Fig. 3), the light guiding unit being transparent (¶ [0026]).
Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of Chang ‘889 and Meir before him or her, would find obvious a device comprising a light guiding unit such that the device comprises a light guiding unit on a side of the LED and the first reflecting unit away from the backplane unit, the light guiding unit being transparent because the waveguide allows the efficient collection of emitted light (¶ [0085]).
Chang ‘889 does not explicitly disclose that the LED extends through the first reflecting unit because Chang discloses the LED on the surface of the reflecting unit.
Chang ‘889 does not explicitly disclose a light emitting diode (LED) on the backplane unit and extending through the first reflecting unit.
Ma teaches a backlight module in figure 10A where the light sources 130 are disposed on a reflective bottom area 810 (¶ [0037]).
Ma teaches an alternative in figure 9B where the light sources 130 are formed in holes 119 in the reflective sheet 115 such that the light emitting diode (130) is on the backplane unit (113) and extending through the first reflecting unit (115).
.

Claims 2-3 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0157889 A1 in view of 2017/0175956 to Chang et al. in view of 2010/0002414 to Meir et al. and further in view of 2016/0077381 to Ma et al. as applied to claims 1 and 17 above, and further in view of 2011/0006316 to Ing et al.

Regarding claims 2-3 and 18-19, Chang ‘956 discloses that the LED is configured to emit blue light (paragraphs 7, 22).  Chang discloses that the quantum dots are formed on a side of the second reflecting film that is facing the backplane.
Chang does not disclose for each of the plurality of backlight units that comprises the quantum dot layer, the quantum dot layer is on side of the second reflecting unit away from the backplane unit (claims 2 and 18) or the obvious variant where the quantum dot layer is between the plurality of LEDs and the light guiding plate (claims 3 and 19).
Ing teaches in figure 11b, a lighting device wherein a color conversion material layer 115 is formed on a side of a second reflecting unit (reflector 111) away from a backplane unit (substrate 101).

Therefore, before the effective filing date of the claimed invention, it would have been reasonable to assume that one of ordinary skill in the art, having the teachings of the Chang references, Meir, Ma, and Ing before him or her, would find obvious a device wherein for each of the plurality of backlight units that comprises the quantum dot layer, the quantum dot layer is on side of the second reflecting unit away from the backplane unit or where the quantum dot layer is between the plurality of LEDs and the light guiding plate because these are all known in the art and a person having ordinary skill in the art would find the arrangement that works best in a specific manufacturing set up and have reasonable expectations that the results would be the same for any of the embodiments.

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875